        Case 1:20-cv-03156-JEB Document 12-1 Filed 01/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 JOEL FREYBERG,

        Plaintiff,
                                                     Civil Case No. 1:20-cv-03156-JEB
 v.
                                                     Hon. James E. Boasberg
 DCO 2400    14TH    ST., LLC, et al.,

        Defendants.


                                   [PROPOSED] ORDER

       This matter having come before the Court on Plaintiff Joel Freyberg’s Consent Motion

to Extend Plaintiff’s Deadline for Opposing Defendants’ Motion to Dismiss the First

Amended Complaint, it is the opinion of this Court that the Motion should be GRANTED,

and it is hereby

       ORDERED, that the due date for Plaintiff’s Opposition to Defendants’ Motion to

Dismiss the First Amended Complaint is extended to and including January 13, 2021.

       DONE and ORDERED this __ day of January, 2021.



                                                 ________________________________
                                                 HONORABLE JAMES E. BOASBERG
                                                 UNITED STATES DISTRICT JUDGE
